Case 2:18-cr-00560-DRH Document 61 Filed 12/29/20 Page 1 of 20 PageID #: 381




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------X
UNITED STATES OF AMERICA,

           -against-                          MEMORANDUM AND ORDER
                                                 18-CR-560(DRH)
LAMAR TERRY,

               Defendant.
------------------------------X

A P P E A R A N C E S:

For the Government:
     Seth DuCharme
     Acting United States Attorney
     United States District Court
     Eastern District of New York
     100 Federal Plaza
     Central Islip, New York 11722
       By: Christopher Caffarone, A.U.S.A.
           Mark Misorek, A.U.S.A.

For Defendant:
     Langone & Associates, PLLC
     600 Old Country Road, Ste, 328
     Garden City, New York 11530
       By: Richard M. Langone, Esq.


HURLEY, Senior District Judge

           By Notice of Motion filed on October 13, 2020, Lamar

Terry ("Terry" or "defendant") seeks fourteen items of pretrial

relief.   Sept. 10, 2020 Not. of Motion (ECF #55).         Following the

presentation of some background information, those motions shall

be addressed sequentially beginning with the motion to inspect

the grand jury minutes and dismiss the charges.

                                Background

           On October 18, 2018, an Eastern District of New York
Case 2:18-cr-00560-DRH Document 61 Filed 12/29/20 Page 2 of 20 PageID #: 382



grand jury returned an indictment charging defendant with two

drug trafficking offenses.      Count One charges that between

January 2011 and October 2018, he conspired to distribute 280 or

more grams of a substance containing cocaine base and one

kilogram or more of a substance containing heroin.           Under Count

Two, he stands accused of knowingly and intentionally possessing

with the intent to distribute, and distributing on or about April

24, 2018, 28 grams or more of a substance containing cocaine

base.   Both Counts allege that the subject criminality occurred

within the Eastern District of New York.

                 Motion Asking Court to Inspect Grand
                 Jury Minutes and Dismiss Indictment

           Although defendant states that he seeks a dismissal of

the indictment, it appears that the target of his application is

confined solely to the First Count which alleges a multi-year

conspiracy.   As to that Count, he proffers "that the evidence

before the grand jury was legally insufficient to establish an

eight year long narcotics conspiracy . . . .          We ask this Court

to review the Grand Jury minutes with an eye toward determining

whether the people or evidence [sic] who testified at the grand

jury were actual co-conspirators in a joint venture, or were just

people who bought and sold drugs on their own with no intention

to be a part of a larger criminal venture.         Absent an express

meeting of the minds, count one must fail.         In other words were

the alleged co-conspirators working for themselves?           Were they

                                     2
Case 2:18-cr-00560-DRH Document 61 Filed 12/29/20 Page 3 of 20 PageID #: 383



acting as agents for buyers?”       Def.’s Mem. in Supp. (ECF #55) at

2.

           The government, in opposition, correctly notes that it

is essentially axiomatic that grand jury proceedings, and the

products of their efforts, viz. indictments, carry a presumption

of regularity.    Gov't's Oct. 5, 2020 Letter in Opp. (ECF #55-1)

at 15-16 and cases cited therein.        As a result, an inspection of

grand jury minutes should not be ordered absent concrete

allegations of government misconduct.        United States v. Torres,

901 F.2d 205, 233 (2d 1990), abrogated on other grounds by United

States v. Marcus, 628 F.3d 36, 41 (2d Cir. 2010).          No such

threshold showing has been alleged, no less shown here.

           Simply speculating as Terry has done that the proof

presented to the grand jury may not have been adequate to cover

all of the elements of the crime charged is insufficient to

warrant the relief requested.       Defendant has cited no authority

to even suggest otherwise.

           In sum, the request for the Court to inspect the grand

jury minutes as a prelude to possibly dismissing one or both of

the counts of the indictment is denied.

           Application for Limited Bill of Particulars

           Terry begins his application for a limited bill of

particulars, by noting that a bill should not be granted when the

prosecution "has made sufficient disclosures concerning its


                                     3
Case 2:18-cr-00560-DRH Document 61 Filed 12/29/20 Page 4 of 20 PageID #: 384



evidence and witnesses by other means."         Def.'s Mem. in Supp. at

2.   That is followed by a request that the government be

compelled to provide the type of information that a defendant was

furnished as a result of a district court order issued in another

narcotics conspiracy case, United States v. Taylor, 707 F. Supp.

696 (S.D.N.Y. 1989).     That order directed the government to

furnish such particulars as the names of known conspirators, and

the approximate dates and locations of any meetings or

conversations at which the government will contend the defendant

joined the conspiracy.     Terry contends that unless such detailed

information is provided, he will be left "in the dark about the

specific acts of which he is accused."        Def.'s Mem. in Supp. at

2.

           In response, the government maintains that a bill of

particulars is not necessary because it has already provided

extensive discovery to the defense, and has endeavored to provide

even more only be thwarted by Terry's actions.

           As to discovery already furnished, defendant has

received "the full contents of the Phones that were seized from

him at the time of his arrest [,along] with the search warrants

and associated affidavit for the Phones."         Gov't's Oct. 5, 2020

Letter in Opp. at 19.

           He has also received the laboratory report as to Count

Two identifying the substance involved as containing cocaine in


                                     4
Case 2:18-cr-00560-DRH Document 61 Filed 12/29/20 Page 5 of 20 PageID #: 385



base form, together with a video of the charged transaction.            Id.

           Concerning the government's efforts to provide

additional information, it has "agreed to conduct reverse proper

sessions on multiple occasions with the defendant during which

the prosecutors were willing to outline for the defendant their

evidence against him.     The government was [and remains] prepared

to provide evidentiary details about the charges, including

information it expects to elicit from the trial witnesses in such

a way as to not reveal their identities."         Id.   But before "the

government could inform the defendant and prior defense counsel

of what it intended to prove at trial, defendant ended the

session" even though his sole function would have been to listen.

Id.   Another reverse proffer session was scheduled with

replacement counsel, but before that session could be conducted

that attorney learned he was to be relieved as counsel and the

session was canceled. Id. at 19-20.

           Finally when present counsel was assigned, "the

government again offered to conduct a [third] reverse proffer to

assist the defendant in preparing his defense.          The defendant

again refused to attend, but the government did, in fact, meet

with current defense counsel.       During that meeting, the

government outlined the evidence it intended to prove at trail,

including how it would prove both the conspiracy charge and the

substantive charge.     The government informed defense counsel that


                                     5
Case 2:18-cr-00560-DRH Document 61 Filed 12/29/20 Page 6 of 20 PageID #: 386



if he had follow-up questions or desired additional details, that

it would answer those questions and provide those details so long

as it could be done without revealing the identities of the

government's cooperating witnesses.        Defense counsel had no

follow-up questions or requests for additional details.            The

government remains willing to provide additional details at

counsel's request."     Id. at 20.

           In view of the foregoing, the notion that defendant is,

and will remain "in the dark" absent the requested bill of

particulars is problematic at this point.

           However, as detailed in defendant's Reply, defense

counsel explains that the reverse proffer session that he

attended provided essentially no meaningful information about the

conspiracy count beyond the government indicating that they have

about a half dozen informants who will testify at the trial.

Def.’s Reply (ECF # 55-3) at 5-7.        That information, standing

alone, does not assist the defendant to understand enough about

the charged multi-year conspiracy to adequately prepare for

trial.   He needs more such as, for example, the location where

the defendant and at least one other individual agreed,

implicitly or explicitly, to join forces in the illegal drug

trade.   While courts generally deny requests concerning the

"whereas, when and with whom a particular crime" is committed,

United States v. Perryman, 881 F. Supp. 2d 427, 430 (E.D.N.Y.


                                     6
Case 2:18-cr-00560-DRH Document 61 Filed 12/29/20 Page 7 of 20 PageID #: 387



2012), here something close to that type of information, or the

equivalent, is necessary as distinct from merely helpful.

Without it, he lacks anything beyond "in or about and between"

two reference points separated by almost eight years and the

general nature of the scheme to address the charged criminality.

See Indictment (ECF #1) at 1.       Accordingly the Court asks the

government to fill in some of the "gaps" as to Count One to cure

what I perceive to be a significant impediment to Terry

adequately preparing for trial and preventing undue surprise

during the course thereof.      Cf. United States v. Bortnovsky, 820

F.2d 572, 574 (2d Cir. 1987).

           Accordingly, the application is denied without

prejudice to renew, if necessary, following a reverse proffer

session to be held in person, or remotely with document sharing

capabilities, on or before January 29, 2021.          To the extent more

information is needed, the defense should accept the government's

open invitation.

           The holding of the session — unless the dereliction is

due to the government — is a precondition to a renewal of the

motion.   At the session, defendant will not, of course, be

required to do or say anything and, indeed, if for some

unfathomable reason, he declines to attend he may choose that

course of action without penalty.        But at the very least, defense

counsel should accept the government's offer with the


                                     7
Case 2:18-cr-00560-DRH Document 61 Filed 12/29/20 Page 8 of 20 PageID #: 388



understanding that "the prosecutors [will] outline[] . . .            the

evidence against him."     Gov't's Oct. 5, 2020 Letter in Opp. at

17.   Following the session, hopefully Terry will no longer "be in

the dark about the specific acts of which he is accused."            Def.'s

Mem. in Supp. at 2.     Cf. United States v. Chen, 378 F.3d 151, 163

(2d Cir. 2004)("[A] bill of particulars is not necessary where

the government has made sufficient disclosures concerning its

evidence and witnesses by other means")(internal quotation marks

and citation deleted).     Should the subject session not be

productive consistent with the purpose of Federal Rule of

Criminal Procedure 7(f), he may file a renewed motion for a bill

of particulars which will then be addressed on its merits via a

bench decision or virtual equivalent.

        Request for Suppression re Surveillance Activities

           This application by defendant has two parts as

identified by its two subcaptions, to wit "CELL PHONE EVIDENCE"

and "DISCLOSURE OF ‘INVESTIGATIVE TECHNIQUES.'"           Def.'s Mem. in

Supp. at 4.

           As to the first topic, defendant contends that

"government should be required to state whether cell cite

evidence was obtained in this case."        Id.

           In response, the government states that it is "unaware

of any cell site data other than whatever cell site information

that was contained on his phones, if any, during the Court


                                     8
Case 2:18-cr-00560-DRH Document 61 Filed 12/29/20 Page 9 of 20 PageID #: 389



authorized search of the phones.         To be clear, the government did

not obtain cell site information for the defendant's phones

without a search warrant."      Gov't's Oct. 5, 2020 Letter in Opp.

at 23.

           Thus this request, given the government's response, is

a non-issue.

           Regarding the subject of "investigative techniques,"

the defense maintains that it has a right to know the

investigative techniques that were employed to obtain the

foundation evidence for the search warrant to ensure that

evidence was not obtained by unconstitutional means.           In support

of that proposition one case is cited, ACLU of N. Calif. v.

Unites States Dept. Of Justice, 880 F.3d 473, 49i (9th Cir.

2018).   But a perusal of that case indicates that it is

irrelevant for present purposes and, as noted, no other case is

furnished in support of the proposition that the government has

an obligation to list any and all investigative techniques used

during the course of the investigation by any member of law

enforcement.    Accordingly, the request that the government be

required to answer that inquiry is denied.

           Request That a Pretrial Federal Rule of Evidence
           901 Authentication Hearing be Conducted

           Rule 901, entitled "Authenticating or Identifying

Evidence," provides in pertinent part: "to satisfy the

requirement of authenticating or identifying an item of evidence

                                     9
Case 2:18-cr-00560-DRH Document 61 Filed 12/29/20 Page 10 of 20 PageID #: 390



the proponent must produce evidence sufficient to support a

finding that the item is what the proponent claims it is."             Fed.

R. of Evid. 901.

           If at any time evidence is sought to be introduced by

either party requiring the Court to make a Rule 104(b) threshold

determination as to "authentication or identification" pursuant

to Rule 901, the requisite ruling shall be made at the time, i.e.

when the item is offered at trial, not pretrial as requested by

defendant.    This process shall, of course, be conducted outside

the presence of the jury.

           Application to Preclude the Government From
           Endeavoring to Impeach Defendant With
           Evidence of Prior Convictions

           Defense counsel reports that defendant has four state

court convictions for criminal possession and/or sale of

controlled substances, plus two misdemeanor state convictions for

criminal possession of a controlled substance.          Counsel contends

that the prejudicial effect in admitting any of the drug

convictions would substantially outweigh the probative value that

the evidence may have for non-propensity purposes.           Of those

criminal convictions, he advises, only one occurred within the

last ten years. Def.’s Mem. In Supp. at 6.

           Regarding the conviction within the last ten years —

that being a May 12, 2012 felony conviction for possession of a

controlled substance — the government has proposed, and the


                                     10
Case 2:18-cr-00560-DRH Document 61 Filed 12/29/20 Page 11 of 20 PageID #: 391



defendant has accepted, an agreement that it will not ask the

name of the statute violated or divulge that it was a drug

offense.    Rather, the government will limit the impeachment

portion of its examination to the fact that the defendant was

convicted of that one felony, the date of the conviction, and the

corresponding sentence.      See Gov't's Oct. 5, 2020 Letter in Opp.

at 27.1    Given that the defense has accepted the government's

proposal, and it meets with the Court's approval, the issue is

resolved.    Def.'s Reply at 8.

               Federal Rule of Evidence 404(b) Notice

            Defendant, citing United States v. Vega, F. Supp. 2d

609, 617 (S.D.N.Y. 2004), asks for an order directing the

government to provide at least fourteen days pretrial notice of

any "Other Crimes, Wrongs, or Acts" evidence it will seek to

introduce pursuant to Rule 404(b), together with a statement of

its intended purpose, in keeping with the notice requirements of

the Rule.

            The government, in response, recognize its Rule 404(b)

obligations and indicates it will furnish the required notice



     1
       Parenthetically, to the extent the prosecution endeavors
to make its representation as to scope and subjects of its cross
examination re prior convictions contingent on the defense
"agree[ing] to apply the same rules to his cross examination of
the government's witness," Gov't's Oct. 5, 2020 Letter in Opp. at
27, counsel is reminded that contested evidentiary issues should
typically be resolved by the presiding judge depending on the
attendant circumstances, not on "horsetrading" between counsel.

                                     11
Case 2:18-cr-00560-DRH Document 61 Filed 12/29/20 Page 12 of 20 PageID #: 392



three weeks prior to trial, not the two weeks requested.            Gov't's

Oct. 5, 2020 Letter in Opp. at 30.

        Rule 6 Request for Release of Grand Jury Testimony

           The sum total of the defendant's reference to this

subject consists of the following: "The government should be

required to turn over to the defense the names of all witnesses

30 days prior to the commencement of the trial.           Early disclosure

of the grand jury testimony would help enable Mr. Terry to

prepare his defense."      Def.'s Mem. in Supp. at 8.

           No authority is provided for this broad-based request.

While such disclosure surely would be helpful to the defense,

that, viewed alone, is not the measure for discoverability or, at

least, movant has not provided an argument to the contrary.             For

that reason, the request is denied.

           Application to Determine Admissibility of
           Alleged Coconspirators’ Out-of-Court
           Statements Pretrial

           My practice is to determine the admissibility of

statements offered into evidence pursuant to Rule 801(d)(2)(E)

during the trial, typically after a discussion with the attorneys

at side-bar or during a recess.        Having heard some portion of the

case at that point I am likely to be more knowledgeable than I

would otherwise be of the underlying facts bearing on the

evidentiary question.

           The defendant's request that my Rule 104(a)


                                     12
Case 2:18-cr-00560-DRH Document 61 Filed 12/29/20 Page 13 of 20 PageID #: 393



determination as to the admissibility of contested statements

offered under Rule 801(d)(2)(E) be made pretrial would, in my

judgment, unduly prolong the proceedings to allow for the Court

to acquire the necessary context to rule without a corresponding

benefit.

           In sum, pretrial Rule 801(d)(2)(E) determinations will

not be made pretrial; instead such rulings will be made during

the course of the trial.

         Disclosure Requests Under Rules 7(f), 12 and 16

                 (a) Rule 7(f).

           In response to the defendant's request as to whether he

is being prosecuted as a principal or as an aider and abettor

under Count Two, the substantive count, the government indicates

it is the former.     As explained elsewhere by the government, it

is alleged that Terry sold approximately 50 grams of cocaine base

to a cooperating witness, who was acting at the direction of law

enforcement.    Govt.'s Oct. 5, 2020 Letter in Opp. at 30.

                 b) Rule 12.

           In Section VIII of defendant's Memorandum in Support,

he asks for items of information pursuant to Rule 12(b)(4).

Def.'s Mem. in Supp. at 9-10.       The government has responded to

those inquiries, and the defense does not contend in the October

13, 2020 Reply submission that those responses were non-

responsive or otherwise inadequate.        Among other things, the


                                     13
Case 2:18-cr-00560-DRH Document 61 Filed 12/29/20 Page 14 of 20 PageID #: 394



prosecution has indicated that no warrantless search and seizures

were conducted, and no evidence obtained through "a beeper or

other tracking device" or a mail cover.         Other items sought were

provided to the defense previously according to the prosecution.

           As far as statements by the defendant, the government

reports that it is not aware of any except to the extent such

were recovered from his phone, the contents of which were earlier

supplied to the defense.

                 c) Rule 16(a)(l)(E)(i)(ii)(iii).

           The captioned subdivisions of Rule 16 requires the

government, upon defendant's request to make available to the

defense for inspection and copying any items of property within

its possession if the item is "material to preparing the

defense", "the government intends to use the item in its case-in-

chief" or the item "was obtained from or belongs to the

defendant"    Fed. R. Crim. P. 16(a)(1)(E)(i)(ii)(iii).

           To the extent the government possesses any such

materials not already provided to the defense, it is to be made

available to the defendant consistent with the Rule on or before

January 29, 2021.

           Request for Production of Evidence Admissible
           to Attack Credibility of Coconspirator
           Declarant Not to be Called as Witnesses

           To the extent the government places evidence of a non-

testifying coconspirator's statement before the jury under Rule


                                     14
Case 2:18-cr-00560-DRH Document 61 Filed 12/29/20 Page 15 of 20 PageID #: 395



801(d)(2((E), defendant has a right to attack that out-of-court

declarant's credibility in the same manner as if he or she had

taken the stand personally.       Fed. R. of Evid. 806.

            The government is directed to provide the defense with

any information within its custody or control that calls into

question the credibility of such a witness sufficiently in

advance of the evidence being elicited so that the defense has an

opportunity to effectively make use of the information at trial.

Such information should include the hearsay declarant's criminal

convictions, if any.

                      Expert Report and Testimony

            With respect to the request concerning expert

witnesses, the government indicates that it intends to call an

expert regarding that person's analysis of the substance involved

in Count Two.    In addition, the government anticipates calling an

expert witness who will testify about preparing drugs for

distribution, drug jargon, the use of coded language in the

trade, as well as the wholesale and retail value of the subject

drugs in this case.     An expert will also testify that the amount

of drugs allegedly transferred in this case is consistent with

distribution, rather than personal use.

            The government suggests, and the Court approves the

foregoing items being furnished to the defense three weeks prior

to trial.


                                     15
Case 2:18-cr-00560-DRH Document 61 Filed 12/29/20 Page 16 of 20 PageID #: 396



             Early Release of Brady and Giglio Material

            The government represents that it is aware of its

obligations under Brady v. Maryland, 371 U.S. 83 (1963, Giglio v.

United States, 405 U.S. 105 (1979) and their progeny. It reports

that presently it is unaware of any such materials but upon

discovery of same — should that occur — will furnish the requests

information to the defense in time for their "effective use at

trial."

            Given the present absence of any Brady or Giglio

material, that response is appropriate.

              Early Production of Jencks Act Material

            Defendant seeks Jencks Act material for all government

witnesses at least thirty days before trial.          The relevant

statute, 18 U.S.C. § 3500, requires the government to disclose

such prior statements of its witnesses to the defense after "said

witness has testified on direct examination in the trial of the

case."    18 U.S.C., § 3500(b).

            The defendant has proffered nothing to indicate that

the statutory temporal mandate should be bypassed.           However, the

government has agreed that the requested material, if any, will

be furnished to the defense two weeks before trial.           Gov't's Oct.

5, 2020 Letter in Opp. at 33.       That timeline meets with the

Court's approval.




                                     16
Case 2:18-cr-00560-DRH Document 61 Filed 12/29/20 Page 17 of 20 PageID #: 397



     Use of Jailhouse Informants Incarcerated with Defendant

           The materials submitted by the government fail to

address the referenced issue. Therefore, the government is

directed to file a letter by January 29, 2021 responding to

defendant's inquiry.

           Request for Names, Addressees and
           Whereabouts of Informants and Cooperators

           In seeking the captioned information, the defense

argues:

                In order to defend properly this case,
           it is imperative that the accused be
           furnished with the names, addresses and
           present locations of each and every informant
           and cooperating witness. Being a participant
           in or a witness to any charged or uncharged
           misconduct qualifies the informant as a
           material witness. See Roviaro v. United
           States, 353 U.S. 53, 60 (1957), balancing an
           accused's right to fundamental fairness
           against the government's interest in
           withholding the identity of an informant to
           protect the safety of informants. Where
           disclosure of an informer's identity, or the
           contents of his or her communication, is
           relevant and helpful to the defense of an
           accused, or is essential to a fair
           determination of a cause, the disclosure must
           be provided. Id. at 60-61; accord, United
           States v. Eniola, 893 F.2d 383, 388 (D.C. Cir
           1990).

Def.'s Mem. In Supp. at 18.

           (a)   Information re Informants.

           With respect to the request seeking the names,

addresses, and present locations of any informants, the support



                                     17
Case 2:18-cr-00560-DRH Document 61 Filed 12/29/20 Page 18 of 20 PageID #: 398



furnished is scant consisting of a conclusory assertion of need

and cites to Roviaro v. United States, 353 U.S. 53 (1957) and

United States v. Eniola, 893 F.2d 383 (D.C. Cir. 1990.)2

           In Roviaro, the "John Doe" informant was "the sole

participant, other than the accused in the transaction charged."

Id. at 64.    It appeared he had relevant information that likely

would have been helpful to the defense had the government not

withheld his identity.      Whether the informant or informants in

Terry possess comparable information to John Doe's in Roviaro is

unknown to the Court.      Also unknown, and not even addressed by

the movant, is the manner in which the informant's testimony

might aid the defense.      See United States v. Flaharty, 295 F.3d

182 (2d Cir. 2002).

           In the final analysis, the answer to the question of

whether Terry is entitled to the identifications sought involves

a balancing process weighting "the public interest in protecting

the flow of information against the individual's right to prepare



     2
       The above referenced second case cited by defendant on
the informant issue adds nothing of significance for present
purposes. The issue in Eniola was whether the trial court order
prohibiting defense counsel from disclosing to his client that
potential government witness was a government informant
unconstitutionally affected defendant's right to counsel. The
District of Columbia Circuit answered the question in the
affirmative and in doing so, it "borrowed reasoning" from
Roviaro. But other than suggesting that Roviaro is sound law, it
does not shed light on the distinct question before this Court of
whether Terry is entitled to the names, addresses, and current
whereabouts of possible government informants.

                                     18
Case 2:18-cr-00560-DRH Document 61 Filed 12/29/20 Page 19 of 20 PageID #: 399



his defense.     Whether a proper balance renders nondisclosure

erroneous must depend on the particular circumstances of each

case, taking into consideration the crime charged, the possible

defenses, the possible significance of the informer's testimony,

and other relevant factors."       Roviaro, 353 U.S. at 62.

           I have not been furnished with the necessary

information to weigh the competing interests involved.            That

deficiency is to the detriment of defendant since he bears "the

burden of showing the need for disclosure."          United States v.

Fields, 113 F.3d 313, 324 (2d Cir. 1997).         Having failed to

satisfy his obligation, defendant's application for the identity

of the informant or informants and related information is denied.

           (b)    Information re Cooperators.

           Much of what has already been stated about defendant's

request regarding informants is similarly applicable here.             Again

the Court has not been furnished with adequate information to

weigh the competing interests involved.         Among other things, the

defense has proffered nothing beyond conclusory assertions as to

how the information sought may be material to preparing a

defense, whereas the government has detailed Terry's extensive

criminal record and the concomitant potential risk to cooperators

should their identities be divulged prematurely.           See United

States v. Cammone, 598 F.2d 296 (2d Cir. 1976).

           In sum for the reasons stated defendant's request for,


                                     19
Case 2:18-cr-00560-DRH Document 61 Filed 12/29/20 Page 20 of 20 PageID #: 400



inter alia, the names of informants and of cooperators is denied.

                                Conclusion

           The multiple items of relief sought by defendant are

granted in part and denied in part as indicated above.

           SO ORDERED.

Dated: Central Islip, New York
       December 29, 2020




                                   DENIS R. HURLEY, U.S.D.J.




                                     20
